Citation Nr: 0532945	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  94-46 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbar spine.

2.  Entitlement to service connection for disability of the 
left knee and leg.

3.  Entitlement to a disability rating higher than 30 percent 
during the period from May 8, 1998 through February 6, 2001 
and higher than 70 percent thereafter for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from June 1967 to February 
1970, from August 1970 to March 1974, and from August 1987 to 
December 1988.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the service connection claims were 
previously before the Board, and adjudicated in a decision 
dated in October 1999.  The Board denied both claims.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court) (previously the Court 
of Veterans Appeals).  In an Order dated July 2001, the Court 
vacated the Board's October 1999 decision, and remanded both 
matters back to the Board for development consistent with the 
Joint Motion for Remand (Joint Motion).

In August 2003, the Board remanded the service connection 
claims for further evidentiary development.  Those matters 
have since been returned to the Board for further appellate 
action.

The veteran presented personal testimony at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge in 
September 2005.  A transcript of the hearing is associated 
with the veteran's claims folder.  Transcripts of two prior 
RO hearings are also of record.

The Board notes that the RO added medical evidence to the 
claim file after the most recent September 2004 supplemental 
statement of the case (SSOC) was issued.  However, this 
evidence, consisting of a December 2004 VA Feet examination 
report and pictures of the veteran's feet, is not deemed 
pertinent to the issues now on appeal.  Accordingly, a remand 
for initial RO consideration of such evidence is not 
required.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issue of entitlement to a disability rating higher than 
30 percent during the period from May 8, 1998 through 
February 6, 2001 and higher than 70 percent thereafter for 
post-traumatic stress disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current lumbar spine disability had its 
onset during service.

2.  The veteran does not have a diagnosed disability of the 
left knee or leg other than lumbar radiculopathy.  


CONCLUSIONS OF LAW

1.  Resolving any doubt in favor of the veteran, his lumbar 
spine disability was incurred coincident with service in the 
armed forces.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).

2.  A disability of the left knee or leg was not incurred 
coincident with service in the armed forces, and is not 
proximately due to or a result of any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disabilities of 
the lumbar spine and the left knee and leg.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in March 2003 and March 2004 letters from the RO to 
the veteran and his representative.  The Board notes that, 
even though the letters requested a response within 30 days 
and 60 days respectively, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in September 2004.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and his service medical records, 
Social Security Administration (SSA) records, vocational 
rehabilitation records, and pertinent VA medical records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
The veteran stated at his September 2005 that he was not 
aware of any records that VA does not have.

The Court's remand appears to have been predicated 
exclusively on the basis of a failure on the part of VA to 
obtain the veteran's SSA records and his vocational 
rehabilitation file.  The Joint Motion and the Court Order 
resulting therefrom identified no other defects in the 
Board's October 1999 decision, in particular with respect to 
VA's duty to notify or assist the veteran in the development 
of his claims.  

The Court has consistently stated that the failure of an 
appellant to include an issue or argument in the pleadings 
before it will be deemed as a waiver of that issue or 
argument.  See Bucklinger v. Brown, 5Vet. App. 435, 436 
(1993); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 184 
(1992) [stating appellant "should have developed and 
presented all of his arguments in his initial pleadings"].  
The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  The Board believes, based on this 
jurisprudence, that if any other significant problems had 
been identified in the Board's previous decision by the 
parties to the Joint Motion, this would have been brought to 
the Court's, and the Board's, attention.  No such problems 
were identified.  

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board understands that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.  The Board further observes, however, that 
the Joint Motion did not reach the merits of the veteran's 
claim.  Rather, as discussed above, the Joint Motion found 
fault in VA's development of the claim.  As has been 
discussed in the VCAA section above, that has since been 
rectified.  

The veteran is seeking service connection for disabilities of 
the lumbar spine and of the left knee and leg.  The Board 
will address these issues separately below.

Lumbar Spine

As noted above, in order for service connection to be 
granted, three elements must be present: a current 
disability, in-service disease or injury, and medical nexus.  

At the time of the Board's October 1999 decision, the 
evidence with respect to a current disability of the lumbar 
spine was conflicting.  The Board found that the August 1997 
opinion of a VA neurologist was the most convincing opinion 
of record, and adopted its conclusions.  That opinion found, 
in essence, that the veteran did not have a current 
disability of the lumbar spine.  Since that opinion was 
rendered, over eight years ago, additional evidence has been 
received.  Most significant in the Board's view, an April 
2001 EMG report was interpreted as showing 
electrophysiological evidence consistent with L4-5 lumbar 
radiculopathy.  Also significant, a VA registered nurse, 
S.R., submitted a letter in March 2003 stating that recent X-
rays confirm the presence of osteoarthritis in the thoracic 
and lumbar spine.  Further, an August 2001 neurosurgery 
consultation shows a diagnosis of chronic lumbosacral strain.  

Based on evidence received since the October 1999 decision, 
the Board finds that a current disability of the lumbar spine 
is shown, and the first element needed for service connection 
is met.  

The Board must next address evidence of an in-service injury 
or disease, and a nexus between such injury or disease and 
the current lumbar spine disability.

The veteran's essential contention, as put forth at the 
September 2005 hearing and in prior submissions, is that, 
during a road march in October 1987, his left knee buckled 
and he rolled down the side of a mountain with his backpack 
on.  When he tried to release the backpack, he forgot to 
unsnap the belt and the pack jerked him, injuring his back.  
He stated that the next day he was taken to the medical 
center where he was diagnosed with sciatica.  Service medical 
records show that the veteran was seen in the emergency room 
at Fort Benning on October 25, 1987 for complaint of pain in 
his left upper leg.  An examination showed a tender 
hamstring, sacrum and upper leg.  The assessment was 
sciatica.  

As will be addressed in the Board's discussion of the left 
knee and leg claim, the veteran's account of his in-service 
injury has changed somewhat since events in service, and the 
Board does not find his current account wholly credible.  
However, the service medical records do contain a finding of 
sciatica.  To that extent, the second element is met, and the 
Board need not engage in further discussion of the veteran's 
statements at this point.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

The Board notes that the October 25, 1987 emergency room 
report is in fact the only reference to sciatica in the 
service medical records.  Moreover, a more detailed physical 
therapy consultation conducted in November 1987 attributed 
his complaints of leg and foot pain to tendonitis, shin 
splints and pes planus.  In July 1988, the veteran underwent 
extensive evaluation, pursuant to Medical Evaluation Board 
(MEB) proceedings, which concluded with a diagnosis of pes 
planovalgus deformity, symptomatic, both feet, which led to 
his being separated from service by reason of physical 
disability.  The July 1988 MEB examination was totally 
negative for complaints or findings referable to a back 
disorder.

The service medical records contain extensive references to 
pes planus and complaints of foot pain.  However, service 
connection is already in effect for pes planus.  On the 
report of medical history at separation from service, the 
veteran reported leg pain that extended to the base of the 
back; however, he specifically indicated no history of 
recurrent back pain.  The examination conducted at separation 
from service contained normal findings for the spine.  

In light of the single reference to sciatica in the service 
records, which was based on a rather cursory emergency room 
evaluation, and the normal findings reported at separation, 
the Board finds that the sciatica noted in the service 
medical records is not shown to be "chronic" in service.  

If the chronicity provision is not applicable, a claim may 
still be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. 488.  

The Board notes that, while the veteran pursued service 
connection claims with respect to his pes planus and knees 
immediately after separation from service, he did not mention 
a back injury at that time.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
When examined by VA in September 1989, a back disorder was 
not diagnosed.  Although X-rays taken at that time showed 
minimal degenerative spurring, there was no diagnosis of 
arthritis.  The veteran filed his claim for a lumbar spine 
disability in December 1992, four years after separation.  VA 
outpatient records, dated in February 1992, reflect the 
veteran's complaints of numbness from the waist down and, in 
September 1992, he complained of low back pain with numbness 
below the waist.  

While the medical evidence does not establish that the 
veteran had a lumbar spine disability at separation, when he 
filed his claim, or during the intervening period, 38 C.F.R. 
§ 3.303(b) does not require continuity of treatment or 
diagnosis, only that the veteran continuously experienced 
symptoms compatible with the diagnosis noted in service.  CF. 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  As will be 
discussed in more detail below, the veteran has frequently 
referred to his radicular symptoms as leg and knee pain.  
Based on this history, the Board cannot simply conclude that 
the veteran was not experiencing lumbar spine symptomatology 
just because he did not use such terminology in his claim or 
when seeking treatment.  The veteran's complaint of knee and 
leg pain and numbness are in fact consistent with the 
currently diagnosed radiculopathy and with the sciatica noted 
in service.  

The veteran also submitted statements from his service 
comrades dated in August and September 1994, to the effect 
that he was noted to have medical problems associated with 
his feet, legs, knees and low back, and that he was observed 
to use crutches or walking canes due to leg numbness or 
buckling and experienced difficulty moving around on his 
feet.  While, such statements do not constitute competent 
medical evidence of a back disability, and do not provide any 
basis on which the Board might distinguish possible back 
symptoms from the already acknowledged and service-connected 
pes planus, they do support the Board's finding that there 
was continuity of symptomatology that may be attributable to 
the back.

Based on the veteran's claim involving lower extremity 
[presumably radicular] pain immediately after service, and 
his complaint of back symptoms shortly thereafter, the Board 
must concede that continuity of symptomatology after service 
is shown.  
However, the Board notes that in Voerth v. West, 13 Vet. App. 
117 (1999), the Court stated that it clearly held in Savage 
that section 3.303 does not relieve a claimant of the burden 
of providing a medical nexus.  Until the claimant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  

The medical evidence with respect to nexus consists primarily 
of the August 1997 opinion of the VA neurologist, an August 
1997 VA orthopedic examination and opinion, and the June 1998 
opinion of the veteran's chiropractor, D.O.R.

As alluded to above, in a detailed and lengthy examination 
report, the VA neurologist reviewed the veteran's service 
medical records and post-service treatment records, including 
CT scans in September 1993 and January 1997 and 
electromyograph (EMG) studies in May 1993, which he 
interpreted as showing no abnormality.  The neurologist 
stated that it was impossible to identify neurological or 
musculoskeletal disease beyond the known right knee and 
peroneal nerve injury.  Based primarily on the absence of a 
back disorder, he concluded that there was no evidence of a 
relationship between the veteran's symptoms and events that 
occurred in service.  In the VA neurologist's opinion, it was 
totally unlikely that any of the veteran's current complaints 
were attributable directly or indirectly to military service.  
He also reasoned that there was no evidence in population 
studies that pronator or valgus deformities at the ankle had 
any effect on the back, and no evidence that the status of 
the arch of the foot had any effect on the back.  

In a June 1998 statement, D.O.R. stated that he first 
examined the veteran earlier that month, and in his 
professional opinion, the veteran's history and symptoms 
correlated with examination findings that were the expected 
findings of a person who had a low back injury from an 
accidental fall in 1987.  It was further noted that the 
veteran's X-ray findings supported an injury of approximately 
ten to fifteen years ago. 

There are many reasons to find fault with the opinion of 
D.O.R.  His opinion is somewhat conclusory and does not 
contain a discussion of his underlying reasoning.  There is 
also no indication that D.O.R. actually reviewed the 
veteran's service medical records in conjunction with his 
opinion.  He certainly did not discuss them.  However, while 
the opinion of the VA neurologist is thoroughly reasoned and 
based on a review of the medical records, the neurologist 
based his opinion largely on the absence of a current 
disability.  The Board believes that subsequent evidence that 
confirms the existence of a current disability fundamentally 
undermines the August 1997 opinion and reduces its probative 
value.  

Further reducing the probative value of the VA neurologist's 
opinion is the fact that, despite a review of the veteran's 
service medical records, he did not refer to the in-service 
diagnosis of sciatica.  The Board cannot assume that he found 
this diagnosis to be unconfirmed or unsubstantiated in the 
absence of any discussion of it.  

The Board also notes that the veteran was afforded a VA 
orthopedic examination in August 1997, conducted by a 
physician's assistant (PA).  The PA said that the claims file 
was reviewed, and his diagnosis was status post lower back 
injury with chronic mechanical low back pain, with left leg 
radiculopathy, but without neurological involvement.  While 
the diagnosis of radiculopathy without neurological 
involvement is somewhat puzzling, the PA did review the 
service medical records and appears to have related a current 
lumbar spine disability to the veteran's military service.  
The Board believes that while this opinion is far from 
determinative of the issue, it does support the opinion of 
D.O.R. 

While the record contains significant evidence that argues 
against the veteran's claim, in essence, the Board's decision 
turns of the fact that he had a diagnosis of sciatica in 
service; he currently has diagnoses confirming lumbar spine 
pathology with radiculopathy; and there is competent medical 
nexus evidence in his favor, which is at least as probative 
as the evidence against.  Based on such findings, the Board 
believes that the evidence for and against the veteran's 
claim is in approximate balance.  In such cases, the benefit 
of the doubt goes to the veteran.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2005) [reasonable doubt to be 
resolved in veteran's favor]; Gilbert, 1 Vet. App. at 53.

As all three elements necessary for service connection are 
met, the Board finds that service connection for a lumbar 
spine disability is in order.

Left Knee/Leg

The veteran's claim of entitlement to service connection for 
a left knee and leg disorder has been argued and adjudicated 
on several bases during the course of this appeal.  At his 
September 2005 hearing, the veteran contended that his 
symptoms were radicular in nature and did not represent a 
separate disability from his claimed lumbar spine disorder.  
He stated, at page 15 of the transcript, "the pains that I 
have in my knees, I think it's from the back."  As the claim 
of entitlement to service connection for a lumbar spine 
disorder has been granted, the Board will not now address 
whether service connection for radiculopathy might also be 
granted.  To the extent that the veteran's lower extremity 
symptomatology is medically attributed to the lumbar spine 
disability, those symptoms are now service connected, and a 
separate award based on those symptoms cannot be granted.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993) [the evaluation of the same disability under 
various diagnoses is to be avoided].

However, the veteran is not a medical professional, and he is 
not competent to attribute his left leg and knee 
symptomatology to any specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board is also not 
competent to reach such a conclusion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the 
Board will address the issue of entitlement to service 
connection for a left knee/leg disability other than lumbar 
radiculopathy.

As noted above, in order for service connection to be 
granted, three elements must be present: a current 
disability, in-service disease or injury, and medical nexus.  

In this case, the veteran's service medical records include 
several references to left knee and leg pain.  For purposes 
of this discussion, the Board makes no presumption as to the 
etiology of these symptoms.  The Board notes in passing that 
the veteran has a non-service connected disability of his 
right knee that is not at issue here.  A September 4, 1987 
report contains a questioned diagnosis of tibial stress 
reaction, as does a November 1987 physical therapy report.  A 
September 11, 1987 entry shows a diagnosis of shin splints.  
An August 1988 medical record shows complaint of left knee 
pain.  The diagnosis was a possible meniscal tear.  

Examinations conducted in January 1987 and at separation in 
July 1988 showed normal findings for the lower extremities.  
On the report of medical history in July 1988, the veteran 
reported problems with the left leg and knee.  These were 
described as extreme pain in the left knee when returning to 
a standing position from a kneel or squat, muscle spasms in 
the left leg and knee, and sharp contracting type pain in the 
left knee, extending to the upper left leg, hip, and base of 
the back.  Thus, while the service records show complaints 
with respect to the left knee and leg, and diagnoses of 
tibial stress reaction, shin splints and an unconfirmed 
diagnosis of "possible" meniscal tear, the normal findings 
at separation lead to the conclusion that none of the left 
knee disorders noted in service was found to be chronic.  

As noted above, in conjunction with his claim, the veteran 
described an in-service injury to his back and knee.  
However, the veteran's current account of that injury differs 
markedly from the account he presented in a letter to the 
Medical Evaluation Board (MEB) in service.  In response to 
the MEB's decision that the veteran should be discharged, the 
veteran submitted a letter in October 1988, in which he 
stated that, while his unit was on a fifteen-mile road march 
in 1987, after twelve and one-half miles, he developed severe 
pain in his feet and ankles, to the point that he could no 
longer continue the march.  In the August 1988 account, there 
is no mention of any fall, or of the veteran's knee buckling, 
or of any injury to the veteran's knee or back.  The MEB's 
findings and the veteran's statements in service focused 
solely on his pes planus and foot/ankle symptomatology.  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the contemporaneous nature of the in-service report is 
significant.  

In contrast, when the veteran thereafter presented his story 
of the in-service incident, both at his hearing in his claim, 
he was seeking VA benefits.  The Board is of course cognizant 
of possible self interest which any veteran has in promoting 
a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his or her 
own case, but the Board is not free to ignore his assertion 
as to any matter upon which he is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and 
see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].

There is no doubt that the veteran is competent to relate the 
incident as he remembers it.  Thus, his competency is not at 
issue with regard to recounting the event itself.  Rather, it 
is his credibility which the Board finds is lacking.  In this 
case, if there was no conflicting evidence of record, the 
Board would likely accept the veteran's recent statements 
concerning the nature of the in-service accident.  However, 
there exists very powerful conflicting evidence, in the form 
of the veteran's own statement made very soon after the 
incident.  

Simply put, the contemporaneous in-service account of the 
incident is more convincing than the veteran's later 
statements made in support of a claim for monetary benefits.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) [the Board is 
not required to accept a veteran's uncorroborated testimony 
that is in conflict with service medical records].

While the Board finds that the veteran's account of his knee 
injury is not credible, the service medical records do 
contain diagnoses with respect to the left knee, as noted 
above.  To that extent, the second element, in-service 
injury, is met. 

However, while the record contains evidence of complaint of 
left knee symptoms during service, the post-service evidence 
does not show that the veteran has a current disability of 
the left knee other than lumbar radiculopathy.  

A September 1989 VA examination report shows range of motion 
of all lower extremities to be normal and the relevant 
diagnosis was "knee and feet possible post traumatic 
arthritis and/or strain of the knee due to pes planus."  
However, X-rays taken at the time showed no abnormality of 
left knee.  

The veteran was reexamined by VA in June 1990, and said that, 
since September 1987, he experienced bilateral knee pain and 
weakness.  Examination findings showed some moderate grating 
and some clicking of the left patella on manipulation.  
However, X-rays of the knees were negative for any left knee 
pathology.  Diagnosis was possible bilateral chondromalacia 
patella, greater on the left than on the right, symptomatic, 
with no functional impairment noted.  

With respect to both the September 1989 diagnosis of 
"possible post traumatic arthritis and/or strain" and the 
June 1990 diagnosis of "possible bilateral chondromalacia 
patella,"  such diagnoses are inconclusive and do not 
provide probate evidence of a disability.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) [medical evidence which 
merely indicates that the particular disorder "may or may 
not" exist is too speculative in nature to establish the 
presence of said disorder].

Pursuant to the Board's December 1996 remand, in August 1997, 
the veteran underwent VA orthopedic examination, conducted by 
a physician's assistant (PA).  The veteran complained of left 
buttock pain that radiated down his left leg and had pain 
with prolonged standing, sitting or squatting.  Diagnoses 
included mechanical low back pain with left leg 
radiculopathy, but without neurological involvement, and 
without knee or hip involvement.

Also in August 1997, the veteran underwent VA examination by 
a VA neurologist.  In the diagnosis, the VA neurologist said 
that it was impossible to identify neurological or 
musculoskeletal disease beyond the known right knee and 
peroneal nerve injury.  Further, the VA examiner recognized 
no significant disorder of either knee.  There was no 
evidence of disease of the left lower extremity and there was 
no evidence of a relationship between the veteran's symptoms 
and events that occurred in service.  In the VA neurologist's 
opinion, it was totally unlikely that any of the veteran's 
current complaints were attributable directly or indirectly 
to military service.  

In a March 1998 statement, Dr. M.M.M., D.O., M.P.H., an 
occupational medicine consultant, indicated that he reviewed 
the VA orthopedic and neurologic examination reports and 
concurred with the neurologist's opinion that it was unlikely 
that the veteran had a service-connected disability related 
to his left lower extremity.

The Board finds the opinion of the VA neurologist persuasive 
as to the existence of a current knee disability.  The 
opinion is thoroughly explained and based on a review of 
veteran's claim file and service medical records.  In 
contrast with the lumbar spine claim, with respect to the 
left knee, there is in fact no competent medical evidence 
that contradicts the August 1997 report.  As noted above, the 
September 1989 and June 1990 diagnoses do not in fact 
contradict the conclusion of the VA neurologist, as they 
merely state the possibility of a diagnosis.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

In the absence of a confirmed disability of the left knee and 
leg other than symptoms more properly attributed to lumbar 
radiculopathy, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 
Wallin, 11 Vet. App. at 512 [service connection on a 
secondary basis requires evidence of a current disability].  

Similarly, the Board can identify no competent medical 
evidence that purports to relate a current left knee 
disability to the veteran's military service or to any 
service-connected disability.  

The Board has also considered the veteran's statements.  As 
noted above, he has recently stated his belief that his left 
leg and knee symptoms are due to lumbar radiculopathy.  
However, as reflected on several written submissions and in 
his oral testimony, he has at times indicated that he has a 
lower left extremity disorder that is of service origin.  
However, while he is competent to provide evidence of visible 
symptoms, he is, being a lay person, not competent to provide 
evidence that requires medical knowledge such as a current 
diagnosis or nexus opinion.  See Espiritu, 2 Vet. App. 492.  

The Board also notes that it has reviewed extensively the SSA 
records and the veteran's vocational rehabilitation file, 
which were obtained in response to the Court's July 2001 
Order.  Those records did not provide a basis on which the 
Board could grant the veteran's claim.  While the Board 
acknowledges that SSA found the veteran to be disabled as 
defined in the Social Security Act, that finding does not 
appear to be based even in part on a left knee or leg 
disability.  Moreover, such a determination by another agency 
is not binding on the Board.  Where, as here, a veteran has 
not met the requirements for service connection under the 
pertinent law and regulations, he cannot short-circuit the 
entire VA regulatory scheme by relying on an unrelated 
determination made by another agency under a different 
statute.  Because service connection is a prerequisite for 
disability ratings under Title 38 but not for disability 
benefits under the Social Security Act, the disability 
"claim" in the two administrative proceedings is entirely 
different.  Although SSA determinations regarding 
unemployability and disability may be relevant in VA 
disability determinations, they are not binding on the VA.  
Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  

As the Board has found that the veteran does not have a 
current disability of the left knee other than symptoms of 
lumbar radiculopathy, and that the probative evidence does 
not relate any current disability to the veteran's military 
service or to a service-connected disability, the Board 
therefore concludes that service connection for a left knee 
and leg disability is not in order. 




ORDER

Service connection for a disability of the lumbar spine is 
granted.

Service connection for a disability of the left knee and leg 
is denied.


REMAND

In a December 2000 RO rating decision, service connection was 
granted for post-traumatic stress disorder (PTSD), and a 30 
percent disability rating was assigned, effective May  8, 
1998.  The veteran (through his attorney) disagreed with the 
rating assigned in a letter dated March 6, 2001, stamped as 
received at the RO on March 7, 2001.  This letter was 
apparently received while the case was previously at the 
Board, and is filed out of order in the claim folder.  (It is 
located at the bottom of Volume 4.)  The record does not 
reflect that a statement of the case (SOC) has been issued by 
the RO or that the veteran has indicated a desire to 
terminate his appeal.  

While the veteran was subsequently granted an increased 70 
percent rating in an April 2001 rating decision, effective 
February 7, 2001, the veteran is presumed to have continued 
his disagreement with that rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993)(when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to direct that a SOC be issued.  

The RO or the AMC should issue an SOC 
pertaining to the issue of entitlement to 
a disability rating higher than 30 
percent during the period from May 8, 
1998 through February 6, 2001, and higher 
than 70 percent thereafter for PTSD, and 
in connection therewith provide the 
veteran and his representative with the 
opportunity to response.  If and only if 
a timely substantive appeal is filed 
should this issue certified to the Board 
for appellate review. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


